Title: To Thomas Jefferson from Elkanah Watson, 1 June 1802
From: Watson, Elkanah
To: Jefferson, Thomas


            Respected SirAlbany 1st June 1802
            Under the Respectable recommendations Inclosed; I feel the less diffidence in Introducing myself to your Knowledge, especially as Lieut. Govr. Van Rensselaer one of Our recent electors & my Intimate friend as well in Social, as in political Life, for a Series of years, Informs Me he has the honour of a personal acquaintence with you.
            Haveing resided at Nantes in France Several of the arduous years of Our revolution (an American Merchant) I was in habits of Intimacy with Doctr. Franklin & the principal of Our leading Charecters in Europe as well as in America in the eairly Stages of Our Revolution; but I was Never So fortunate as to See you or be Known by you.
            The object of this Introduction, is to Solicit the appointment of Mr. Simon Lynch a respectable Merchant at Nantes in France as American Consul at that Port, Should the appointment remain Vacant.
            During the 5 years I resided at that place, I was Well acquainted with the father of Mr. Lynch who was esteemed one of the Most respectable Merchants there.
            He is of Irish extraction, in consequence the English language is in a Manner the mother tongue of Mr. L— altho’ born in Nantes. He has made the Tour of the United States, even into the Very Interior upon the Ohio, & the North Western territory. He has extensive personal Knowledge and correspondence with Our principal American American Merchants a’Long our Sea bord; and from my personal Knowledge of him, and his unblemished reputation (which If necessary can be amply Supported by commercial Houses in Several of Our Sea Ports) I am persuaded No person can better Supply the Vacancy—and it Will afford Me peculiar pleasure Should you See Cause from this Statement to honour him with that appointment. I will farther add that Mr. L— is a Staunch Republican in principal. The Last Consul at Nantes Mr. Dobrie—who lately died, was a Guernsey Man, & for many years filled that Station with distinguished propriety. I am aware that Gouverment have wisely adopted a prefference to American Charecters, But from the peculiar advantages of Mr. L— situation, and respectable Standing, & being also Informed, that their is No American Mercht. of Respectability established at that Port; I presume the prefference alluded to cannot in this Instance impair my hopes in favour Mr. L— I make free also to Inclose you a circular-Letter I Recieved from Mr. L— as an evidence that he is already devoted to the Interest of Our countrymen.
            Our comptroler Mr. Jenkins (whose father was also one of Our State electors) Informs Me, he Was nominated by the recommendation of Chanceller Livingston for the Office I Now Solicit for my worthy friend Lynch.
            With profound Respect and esteem. I have the Honor to be Sir Your He. St.
            Elka. Watson
            
              I Should also have accompanied this Letter with a line from my next Neighbour & Intimate friend Govr. Clinton—but for his absence
            
          